Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement of continuation-application of international application PCT/CN2019/127327 has been made for priority date 12/23/2019.
REASON FOR ALLOWANCE
The following is an examiner’s statement of reason for allowance:
The closest prior art of record but not relied upon fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1, 6, and 11. The list of close references of the analogous prior art fails to specifically teach the residual connection processing the output of down sampling module in correspondence with the ResUNet model.
Therefore, the previously made rejection under 35 U.S.C 103 has been overcome in light of the amendments made to the independent claims by adding allowable subject matter of claim 3, 8, and 13 to respective independent claims.
Following are the list of close references of the analogous prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sheng (Non-Patent Literature: High-quality Speech Synthesis Using Super-resolution Mel-Spectrogram) teaches the ResUNet model as well as residual connection. However, it fails to specify that the residual connection module is used for processing the output of down sampling module in correspondence with the ResUNet model. 
Kuleshov (Document ID: Audio Super Resolution using Neural Networks) teaches
residual network with down and up sampling.
Kaneko (Document ID: CycleGAN-VC: Non-parallel Voice Conversion Using Cycle Consistent Adversarial Networks) teaches down and up sampling and residual connection but fails to teach ResUNet style model for feature processing.
Ernst (Document ID: Speech Dereverberation Using Fully Convolutional Networks) does down and up sampling on speech spectrogram image using U-net. It is missing mention of residual connection.
Jin (Document ID: WO-2019139430-A1) teaches text to speech synthesis.
 Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL P. KARELIA whose telephone number is (571)272-4377. The examiner can normally be reached Monday-Friday 6:30 am - 4:00 pm (every other Friday Off)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL PIYUSHKUMAR KARELIA/Examiner, Art Unit 2659    

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659